Citation Nr: 0431602	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 25, 
1999, for the grant of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant had active duty for training from February 1973 
to August 1973.

The matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a November 1999 rating decision 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO), which awarded the appellant 
nonservice- connected pension benefits, effective October 25, 
1999.

In March 2003, the appellant testified before the undersigned 
at a hearing in St. Petersburg, Florida.  A transcript of 
that hearing is of record.

In August 2003, the Board remanded the case for additional 
development.  Subsequently, a June 2004 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The appellant first filed a claim for pension benefits on 
October 25, 1999.

2.  There was no informal claim, formal claim, or written 
intent to file a claim for entitlement to pension benefits 
prior to October 25, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 25, 
1999, for the grant of pension benefits have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in February 2004, the RO advised the 
appellant of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The appellant was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  The appellant was advised of the evidence received 
and was requested to provide authorization for the release of 
any private medical records.  The appellant was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The March 2002 statement of the case (SOC) and the February 
2004 VCAA letter notified the appellant of the relevant laws 
and regulations pertinent to his claim to an earlier 
effective date, and essentially advised him of the evidence 
necessary to substantiate his claim.  The SOC and VCAA letter 
notified the appellant of his and VA's respective obligations 
to obtain different types of evidence.  They also advised the 
appellant of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for the actions.  In 
April 2004, the Board obtained additional private medical 
evidence from providers identified by the appellant.  The 
appellant has not indicated that he has any additional 
evidence to submit.  

The Board notes that the appellant's representative has 
requested that the Board obtain Social Security 
Administration (SSA) records used in a SSA decision dated in 
July 1990.  However, given that the Board's decision in this 
case is governed by the date of receipt of the appellant's 
claim for entitlement to pension benefits, medical evidence 
dated many years before the receipt of that claim, even if it 
were to demonstrate permanent and total disability at the 
time, would not provide a basis for an earlier effective date 
for pension benefits.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The duty to assist is not invoked where no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 USCA 5103A(a)(2).

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
3.400.

A claim by an appellant for compensation may be considered to 
be a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  38 C.F.R. § 
3.151(a) (2004).  Under 38 C.F.R. § 3.155(a) (2004), the 
claimant or a representative of the claimant can file an 
informal claim by communicating an intent to apply for one or 
more VA benefits.  The benefit sought must be identified, see 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).

On October 25, 1999, the appellant filed a VA Form 21-527, 
Income Net Worth and Employment Statement, along with a 
statement from a VA physician dated the same day.  The 
physician's statement noted that the appellant was being seen 
for chronic paranoid schizophrenia, and that he was 
"chronically and totally disabled by his illness."  The VA 
physician also stated that the appellant suffered from 
paranoia, auditory hallucinations, and impaired reality 
testing, and would have extreme difficulty adapting to 
stressful circumstances including work or a work like 
setting.  

The RO treated the employment statement and physician's 
letter received from the appellant on October 25, 1999, as a 
claim for pension, and granted pension benefits as of that 
date.  The appellant has asserted that his pension should go 
back to the early 1990's, when he reports that he became 
unable to work.  The appellant contends that he filed claims 
for pension in the 1980's and early 1990's.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
assigning an effective date earlier than October 25, 1999, 
for the grant of pension benefits.  Here, the law and 
regulation state that the effective date for a claim for 
pension will be the date of claim or date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Thus, even if entitlement arose prior to the date of 
claim, here, October 25, 1999, the later date is the 
controlling date that would be the governing consideration in 
assessing the effective date appropriately to be assigned in 
this case.  The Board is bound by the applicable statutes and 
regulations pertaining to VA.  38 C.F.R. § 19.5 (2004).  For 
the reasons stated above, an effective date earlier than 
October 25, 1999, cannot be granted.

The Board has considered that the regulation allows a claim 
for compensation to also be a claim for pension benefits, see 
38 C.F.R. §3.151, and consideration has also been extended to 
the question of whether there was an informal claim for 
pension benefits filed prior to October 25, 1999, see 38 
C.F.R. § 3.155(a).  The appellant filed VA Forms 21-526, 
Veteran's Application for Compensation or Pension, in 
September 1981, December 1990, and October 1991.  The Board 
finds that those applications indicated that he was seeking 
compensation only.  Specifically, on the September 1981 
application, the appellant referred to a fungus infection 
that he claimed started on active duty, and specifically 
wrote "service connected disability" across the portion of 
the forms that sought information for a pension claim.  On 
the December 1990 application, the appellant specifically 
noted that he hurt his back twice while on active duty and 
had not been able to maintain employment since that time.  On 
the October 1991 application, the appellant referred to "bad 
back bad feet" and crossed out the section of the form that 
sought information for a pension claim.  Similarly, on a VA 
Form 21-4138, Statement in Support of Claim, received in 
October 1994, the appellant stated that he wished to reopen a 
claim for service connected back condition and to amend his 
claim to include problems with both feet.  

The appellant also submitted written claims that did not use 
VA forms.  In written statements received in February 1993 
and February 1997, the appellant referred to problems with 
his back stemming from injuries during service.  

All of these claims by the appellant were adjudicated by the 
RO as compensation claims, and on no occasion did the 
appellant disagree with the outcome of an adjudication on the 
basis that he actually was seeking pension benefits.  

The Board finds that none of the appellant's September 1981, 
December 1990, October 1991, February 1993, October 1994, and 
February 1997 applications were what could reasonably be 
considered a claim for pension benefits, as there is nothing 
within the four corners of those documents that showed an 
intent to file a claim for pension benefits.  See 38 C.F.R. § 
3.151.  On each, the appellant clearly indicated that he was 
seeking benefits for a disability that had started in 
service.  Thus, there is nothing in the record to indicate 
that there was an informal claim for pension benefits filed 
prior to the recognized claim on October 25, 1999.  The Board 
finds that, based upon the reasons stated above, the RO was 
correct in assigning the effective date of October 25, 1999, 
as that is the date the appellant filed a claim for benefits 
on the basis that a nonservice-connected disability had 
rendered him permanently and totally disabled.

The Board notes that there is nothing in the claims file to 
show that the appellant met the requirements for a 
retroactive effective date for pension benefits.  See 38 
U.S.C.A. § 5110(b)(3)(A), (B) (West 2002) (if the veteran was 
prevented, by reasons of a disability which was so 
incapacitating, from applying for pension benefits for a 
period of at least 30 days beginning on the date on which he 
became permanently and totally disabled, the effective date 
will be the date of application for the benefits or the date 
on which he became permanently and totally disabled, provided 
that the appellant applies for a retroactive award within one 
year from such date, whichever is to the advantage of the 
veteran).

Finally, the Board notes that the appellant had what was 
termed as active duty for training in 1973 on his DD-214 and 
the Board finds no certification that he had the requisite 
period of active duty during a period of wartime that would 
make him basically eligible for pension benefits.  See 
38 U.S.C.A. § 1521(j) (West 2002).  

For these reasons, the Board finds that preponderance of the 
evidence is against the grant of an effective date earlier 
than October 25, 1999, for the grant of pension 

benefits, and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



